﻿First of all, I wish to convey to Mr. Salim our profound satisfaction at seeing him occupying the high post of President of this session of the General Assembly. His vast and important experience in this Organization, the intelligence and efficiency with which he has for so long directed the work of the Special Committee on decolonization, and his recognized personal and professional qualifications are all elements that ensure that his performance will contribute positively and significantly to the success of this session. Moreover, he represents the United Republic of Tanzania, a country with which Argentina maintains cordial relations.
283.	I believe it unnecessary to underline the important and positive role that the United Republic of Tanzania, as well as its African sister republics, plays at present in the international community. That important role constitutes one of the most characteristic events of the post-war era, and has contributed to stabilization and democratization in international relations. My Government is convinced that the growing and active participation of Africa in international life is an indispensable factor for an adequate solution of the grave political, social and economic conflicts that preoccupy the world and endanger peaceful and orderly coexistence among nations.
284.	My Government wishes to hail and congratulate also Mr. Salim's predecessor, Mr. Indalecio Lievano Aguirre, who so efficiently discharged his duties as President of the Assembly during the thirty-third regular session and with whose country, Colombia, the Argentine Republic is bound by so many close ties.
285.	The General Assembly, loyal to its adherence to the principle of universality, a few days ago admitted as a new Member of the Organization a young Latin American nation, Saint Lucia, whose recent independence and present inclusion in the comity of nations we celebrate greatly. We extend to the Government and people of Saint Lucia our warmest congratulations, and to its delegation we wish to convey our sentiments of goodwill for the development of close and fruitful cooperation within the United Nations.
286.	Peace, the preservation of which is the main objective that has brought together here the representatives of 152 countries, neither can nor should be considered the mere absence of armed conflict. The strengthening of peace and the consolidation of international security presuppose much more. Peace means a state of affairs in which conflicts, rivalries, distrust and attempts to impose political, economic or ideological supremacies are abandoned in order to open the way to understanding, harmony and co-operation. It means widening and deepening the incipient process of detente, which began to emerge a few years ago. It means, in other words, the realization of the purposes and the principles sanctioned by the United Nations Charter.
287.	Seen from this perspective, the review of the major world events since the preceding general debate does not allow us to draw very optimistic conclusions. Those conditions are far from having materialized; instead new hotbeds of tension that have appeared in-various regions increasing the possibilities of confrontation which are always latent. 
288.	Subtle methods of penetration and destabilization, used for perfectly obvious purposes, are constancy being applied, thus rendering meaningless the principle of non-interference in the internal affairs of States that is so often proclaimed and as often violated. Nihilistic violence, which aims at the destruction of free societies incapable of reacting, has continued to manifest itself and affect even those who, having given refuge to those terrorists defeated in other countries, believed that they were immune to their criminal attacks.
289.	This last aspect of a rather discouraging overview is also linked to the subject of human rights, the distorted treatment of which is adding to the list of disturbing factors. Indeed, the noble cause served by the protection of those rights is being inadmissibly exploited as a political weapon in order to affect relations between States. The good faith and credibility of States are challenged, while accusations levelled at them by exiled groups dealing in terror are accepted at face value. Furthermore, official opinions, tinged with subjectivity, are frequently broadcast by those who lack a thorough understanding of things alien to them, about sovereign decisions adopted by other countries in their domestic affairs. This violates the most elementary norms of international coexistence.
290.	Curiously enough, many other countries which have appointed themselves prosecutors of the behaviour of others conveniently resort to amnesia when it comes to flagrant violations of human rights that they committed only a few years ago. If we were to start a trial here and assign responsibilities, recent events would supply us with more than enough examples to turn those who accuse us today into the accused.
291.	We wish to be very clear in stating our points of view. We believe that the protection of human rights is one of the fundamental achievements of the entire civilized world and not the questionable patrimony of one country or group of countries in particular. Consequently, we declare our most firm support for any measures which by common consent might be approved by the United Nations in order to strengthen those rights and make uninterrupted progress in this field. But with equal firmness, we reject any attempt to take advantage of the exalted feelings aroused by the invocation of those rights when this is done for minor political ends.
292.	Having conceived of the protection of human rights as a common endeavour by the community of nations represented here, we must recall the approach taken by General Assembly resolution 32/130. Quite correctly, this resolution maintains that it is necessary to look for global solutions to those problems, taking into account both the over-all context of the various societies in which they present themselves, as well as the need for the promotion of the full dignity of the human person, which is closely linked to the political, economic and social development of each country. To isolate the individual from this reality, to deny the special circumstances of each community or to pretend to see human rights as an abstraction detached from other rights and duties essential to nations would be tantamount to dooming to failure in advance the efforts which must be made to achieve progress in this field.
293.	These concepts, to which Argentina adheres, were welcomed and endorsed a few days ago by the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana from 3 to 9 September 1979. Their reiteration continues to be indispensable every time certain countries stubbornly ignore the universal demand contained in General Assembly resolution 32/130 and fail to co-operate in the creation of the political and economic conditions which would make for a better life for all mankind. The various organs of the United Nations, including the Secretariat, must apply that resolution in its spirit and its letter as soon as possible, if we wish to preserve the credibility and authority of our Organization.
294.	Functioning indisputably as the underlying cause in the majority of problems and localized international crises, competition among the centres of Power to maintain, acquire and increase their spheres of influence and hegemony plays a significant role. This situation has direct repercussions on the arms race being perpetrated by the super-Powers, which has reached unheard-of proportions quantitatively as well as qualitatively.
295.	Argentina welcomed the signing of the second SALT Treaty between the United States and the Soviet Union. We nevertheless believe it is necessary to emphasize that its positive side lies mainly in the fact that its implementation could lead to the improvement of the political climate between the two countries and their respective allies. From the point of view of the reduction of nuclear arsenals, the results are unfortunately very poor and fall far short of the logical expectations generated by the lengthy negotiation for the agreement. This short-coming transcends the bounds of bilateral relations since, as we maintained on 26 May 1978, at the special session of the General Assembly devoted to disarmament:
" .. .in any generalized nuclear conflict between the two super-Powers there would be no possibility for any nation to proclaim itself neutral, or for innocent peoples to remain passive spectators. They would all, without exception, willingly or not, find themselves involved in the holocaust and suffer its consequences.'
296.	At the same time, the increase in recent years of conventional forces deployed in certain critical areas in the world creates permanent security imbalances in a play of balances and counter-balances which give rise to justified anxiety. I refer in particular to Central Europe, the Middle East and the Indian Ocean. Here again, the special responsibility of the United States and the Soviet Union becomes apparent. Detente should therefore also manifest itself in these and other areas of the world through restraint and self-limitation of military expenditures and simultaneously through the development of maximum efforts to solve political problems which may become more complex because of the increase in armaments.
297.	While the great Powers continue to accumulate weapons of every description at a speed that exceeds by far any reasonable level of legitimate self-defence, some of the industrialized countries persistently raise secondary issues in order to shift attention from the grave threat posed by vertical proliferation. The need to avoid the emergence of additional nuclear-weapon States is given as a pretext and is emphasized in order to protect the monopoly of nuclear technology for peaceful purposes through discriminatory practices that endanger international co-operation on this subject. The General Assembly clearly stated in its resolution 32/50 the inalienable right of developing countries to develop or to acquire such a technology in conformity with their national priorities, interests and economic and social needs.
298.	The tenth special session of the General Assembly, devoted to disarmament, later reiterated those ideas and recommended that new efforts be undertaken to achieve an international consensus on non-discriminatory and universal ways of checking the proliferation of nuclear weapons, In the pursuit of these goals, both the nuclear Powers and those countries which need atomic technology to increase their sources of energy and accelerate their progress bear a joint responsibility. Therefore, as an essential quid pro quo for non-proliferation, restrictive and collective practices that give rise to legitimate mistrust and hinder the development of the least developed countries should cease to exist.
299.	We consider that a greater democratization of international relations would at least contribute to alleviating some of the problems that we are discussing here. The unity of human destiny and, in the long run, the community of interests of all nations are facts the understanding of which no one can evade. To try to achieve peace and security on a global scale without undertaking the balanced development of all peoples is to pursue a myth that our century cannot afford. To accept an error of such magnitude would be tantamount to believing that injustice can endure and that at present the well-being of the few can stand on solid foundations at the expense of others.
300.	Hunger, destitution, disease and the exodus of refugees in different parts of the world undoubtedly have profound humanitarian undertones, but the implications of those situations transcend those areas and, under certain circumstances, provoke political tensions with the attendant deterioration in international relations,
301.	Such is the case of the millions of Palestinians who have been displaced from their homes in the Middle East and whose situation is of fundamental importance in the search for any just and lasting solution of the area's serious problems. That is why today my Government once again states its conviction that, until the rights of the Palestinian people are recognized and implemented, the idea of a comprehensive peace in the Middle East will continue to be Utopian and all the peoples in the area would suffer the painful consequences of such a reality,
302.	Another serious problem that has a direct bearing on the maintenance of international peace and security is the situation obtaining in southern Africa, where the questions of Namibia and Southern Rhodesia, as well as the persistence of apartheid, combine to form a pattern of conflicts of seriousness too obvious to require reiteration. My country, whose position In this matter is well known and, moreover, is in accord with that of the Organization, is confident that the parties involved will make all the necessary efforts so that those questions may be solved in a peaceful, speedy and just manner through negotiation and in accordance with the relevant resolutions of the General Assembly and the Security Council.
303.	When referring to the ordeal of the refugees, I cannot fail to mention that Argentina does not content itself with expressing solidarity in mere declarations devoid of any real content, but makes it tangible by means of practical action. The painful predicament sustained under such varied circumstances by hundreds of thousands of refugees from South-East Asia has moved Argentina to open its doors to numerous groups of families, the first of which have already arrived in our country. Surrounded by the hospitable affection of our people in a climate of freedom and order, they will be able to forget all their past suffering and fully enjoy a better life. This is yet another tangible contribution we make to a well-understood protection of human rights.
304.	For many decades, Latin America has kept itself apart, physically as well as mentally, from the serious conflicts that have played havoc in other parts of the globe. The States of our region, after having fought for the achievement of their independence and the establishment of their national identity, very early on began a long process towards integration, a process that was favoured by the common historical and cultural legacy of their peoples and decisively led by illustrious statesmen from all parts of the continent who saw unity as the best possible defence in the preservation of a patrimony that was won at such a costly price.
305.	Many and arduous efforts were made to establish the inter-American system, which has a place in history as being the first case in which sovereign countries laid the foundations of organized coexistence in order to regulate the harmonious development of their relations and to preserve their freedom and independence. We proudly claim for the Latin American republics the privilege of having been the first ever to proclaim and practise the fundamental principles that lead to international law and justice and that have been incorporated into the United Nations Charter. Suffice it to mention, inter alia, those of the juridical equality of States, respect for their sovereignty and territorial integrity, non-interference in their internal affairs and the pacific settlement of disputes.
306.	But Latin America, in spite of its own organization and uniqueness, is part of a world reality and, like other regions, is exposed today to fluctuations in international policy, foreign interference, compromises arrived at outside it and the consequences of a generalized economic crisis that is already showing its menacing traits.
307.	We are aware of the growing interdependence of nations and of the unity of the larger destiny of mankind. We are, however, certain that, in order to play an outstanding role in the common enterprise of forging a decent and acceptable future, Latin America can make its best contribution by acting in unison, closing ranks and offering its experiences and achievements while also demanding that its rights and aspirations not be curtailed.
308.	Now, more than ever, we have to unite all our forces and conjure the ideals inherited from our forefathers and the profound feelings of brotherly friendship that bind us together, in order to overcome temporary differences and to serve those permanent interests that are common to all of us.
309.	At times one loses sight of those permanent interests for merely circumstantial reasons or sacrifices them on the altar of certain political currents, which, after all, serve only interests that are completely alien to our region. But we trust that those values that are unique to the American peoples will inevitably lead to the reality of regional integration that will consolidate our structures and erect the best possible barrier to foreign ambitions of penetration.
310.	As regards its relations with neighbouring countries, Argentina wishes to express from this forum its deepest gratitude to His Holiness Pope John Paul II for having accepted the request that, together with the Republic of Chile, it addressed to him pursuant to the Montevideo Agreement of 8 January of this year,'' that he act as mediator to guide both countries in the negotiations they maintain with regard to the southern region of the American continent. Our gratitude goes also to the Holy See for the activity displayed at a higher level with advice, suggestions, and ideas in order that a rapprochement might be achieved between the two countries in the search for an equitable and honourable solution of that dispute.
311.	The most recent meeting of the non-aligned countries at the highest level of political representation took place only weeks ago, and for the first time on our continent.
312.	Fully aware of the responsibility implied by full membership in the non-aligned movement, we went to Havana to explain Argentina's position on the main items of the heavy agenda and, in particular, with a view to contributing frankly to the examination of the movement's structure and of the role it should play in world affairs.
313.	We took the opportunity to reaffirm our conviction that the non-aligned movement should continue substantially to use its influence in world affairs, which requires that it remain faithful to the basic concepts which led to its creation. This implies, in essence, a reaffirmation of its total independence and flat rejection of the strategy of those Powers or blocs which try to impose their systems or ideologies on others.
314.	The movement is made up of nations which have diverse political, economic and social regimes, but which are of one mind in their decision to preserve their national identities and retain their freedom of action in the face of any overt or covert attempt at domination or influence by the most powerful. This unity of purpose in diversity and plurality is its raison d'etre and the source Of its power and authority to guide the never-ending search for the solution to the serious problems faced by mankind.
315.	If for any reason the movement should abandon—even momentarily—its non-aligned stance and identify itself with the interests or objectives of any Power, its very existence would lose all meaning.
316.	We believe that the exchange of views which took place at the Sixth Conference had positive results. We hope that the principles which inspire and nurture the common endeavours of the non-aligned countries will be strengthened, as that would have favourable repercussions as a factor for rapprochement, cooperation and peace in the United Nations.
317.	The Republic of Argentina, like other Latin American countries, has suffered and resisted, throughout its history as an independent country, all sorts of attempts to encroach on its territorial integrity, to determine its domestic policies and to modify its behaviour in the field of international relations. We have faced embargoes, blockades, subversion, campaigns to discredit us, and the occupation of our national territory.
318.	Even today, we continue to be the victim of the illegal occupation of an inseparable part of our territory, the Malvinas Islands, which in 1833 were usurped by force, thus giving rise to the dispute on sovereignty which since that time we have continued with the United Kingdom.
319.	The United Nations has discussed this problem on many occasions. As is known, the question of the Malvinas Islands has appeared on the agenda of the General Assembly and of the Special Committee on decolonization for many years and both organs have adopted important decisions on the question. The most recent of these calls on the parties to the dispute—the Governments of Argentina and the United Kingdom—to pursue negotiations without delay in order to put to an end the colonial situation prevailing in the Islands.
320.	On the basis of that resolution, the two Governments have already held four rounds of negotiations, the results of which have been promptly communicated to this Organization.
321.	My Government, which has repeatedly expressed its conviction that direct negotiation between the parties constitutes the best way to settle disputes, reiterates its firm determination to persevere in the search for a prompt and just solution to this problem. But Argentina's decision cannot be unilateral. It has to be matched by a similar spirit on the part of the British authorities, so that with a view to the future we might jointly eliminate the only obstacle still standing in the way of our traditional links of friendship and resume our common effort for broad co-operation in every field. This reference to the question of the Malvinas Islands would be incomplete if we did not express here our gratitude to the non-aligned movement, which has consistently and firmly supported my country in its legitimate claims. The recent Conference in Havana adopted the following declaration on the issue:
' 'In the special and particular case of the Malvinas Islands, the Heads of State or Government firmly reiterated their support for the Argentine Republic's right to the restitution of that territory and sovereignty over it and requested that the negotiations in this regard be speeded up."
322.	With respect to the Third United Nations Conference on the Law of the Sea, I should like to state that we are concerned by the intention of some industrialized States to enact unilateral legislation on the mining of the sea bed. Such action would seriously hamper the conclusion of the Conference and would jeopardize the very future of the convention, at a time when the General Committee of the Conference has already decided to adopt it at the next session.
323.	Moreover, and as we have done repeatedly in the past, we wish to reaffirm our full rights in the maritime areas subject to our national sovereignty, and our firm determination to ensure respect for them in all their implications, including that concerning the innocent passage of warships.
324.	In conclusion I should like to state that the disturbing situation I have tried to describe—and by no means exhaustively—adversely affects the search for solutions to the global problems which should spur the imagination and the joint efforts of all the Members of this Organization.
325.	Many are the questions requiring urgent attention which could be solved if we decided to use to the full measure of its potential the invaluable instrument of co-operation that is the United Nations.
326.	This General Assembly, in particular, should continue to seek to reflect the problems of the world and at the same time act as a catalyst for the changes that our times require. For this to happen, it is essential that the Member States agree on an order of priorities and concentrate on those items which, because of their importance and urgency, can be entrusted to no other forum. This role, assigned to the Organization by its Charter, of being a centre for the harmonization of the efforts of the international community, calls for a process of selection, for our resources and our time are limited. Questions which, because of their nature, could be entrusted to other organizations, should yield to those which, because of their impact on peace, security and development, require the political will of all the nations represented here.
327.	If we do not urgently undertake the procedural and substantive rationalization of the General Assembly, we run the risk of distorting its true function. We would become entangled in the enormous bureaucratic machinery that is already apparent today, and we would see a blurring of the dividing line between the principal and the secondary, between the vital and that which is a mere academic exercise or an item of lesser political or economic significance.
328.	The principles and purposes of the United Nations Charter form a cohesive whole which has been developed and supplemented by numerous declarations and resolutions of the General Assembly, the most representative political body in the international community. On many occasions consensus has proved to be an effective means for decision-making, since it commits all Member States to make their positions compatible with a common objective. On other occasions the principles involved were not, by their very nature, susceptible of compromise. But in every case, the taking of decisions should be preceded by a process of negotiation, accommodation and flexibility, marked by the mutual respect which would be a guarantee, not only of the effectiveness of the results, but of full knowledge and understanding of the viewpoints of those who do not share the same ideas,
329.	This negotiating process demands time and goodwill. In order for time to be available and for the necessary goodwill to materialize, we feel that the General Assembly should concentrate its work on a limited number of priority questions and should entrust the rest to other agencies of the system. Only in this way shall we be able to transform the Organization into an efficient tool and silence those who argue that the really important problems are not brought to this forum because it lacks the means of achieving adequate results with a guarantee of implementation.
330.	These are some ideas which we wish to submit to the consideration of our fellow representatives in this Organization. As always, we are inspired by the desire to contribute to the effective unity of the nations here assembled, with a sense of active militancy for the high ideals that led us to San Francisco 34 years ago.
